DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David B Woycechowsky on 05/17/2021.
The application has been amended as follows: 
7. (Amended) A computer program product comprising:
a non-transitory machine readable storage device; and 
computer code stored on the non-transitory machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following: 
receiving an untrained hierarchical classifier than includes an artificial neural network that includes a directed graph model including a plurality of nodes and a plurality of directed connections among and between the nodes, and
training the untrained hierarchical classifier algorithm to obtain a trained hierarchical classifier using a sinc function as an activation function;wherein:

a processor(s) set; 
a non-transitory machine readable storage device; and
computer code stored on the non-transitory machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations including the following: 
receiving an untrained hierarchical classifier than includes an artificial neural network that includes a directed graph model including a plurality of nodes and a plurality of directed connections among and between the nodes, and
training the untrained hierarchical classifier algorithm to obtain a trained hierarchical classifier using a sinc function as an activation function;wherein:
the sinc function is a truncated sinc function defining a plurality of troughs; and 
each trough of the plurality of troughs corresponds to one hierarchical level of a hierarchy of categories to be identified by the trained hierarchical classifier.
Allowable Subject Matter
Claims 1-5, 7-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

However, The prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“the sinc function is a truncated sinc function defining a plurality of troughs; and each trough of the plurality of troughs corresponds to one hierarchical level of a hierarchy of categories to be identified by the trained hierarchical classifier.” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The examiner notes that the claims are allowable over the prior art. The closest identified prior art is Demir, “Using Steepness Coefficient to Improve Artificial Neural Network Performance for Environmental Modeling”. Page 1473 of Demir generally teaches “Fig. 5b shows the learning patterns of the BPNN network with sinc activation function for S = 0.20, S = 0.50, and S = 1.00.” a sinc function used as an activation function. However, Demir fails to provide teachings of how the sinc function is integrated into a hierarchical classifier (i.e. “a truncated sinc function defining a plurality of troughs; and each trough of the plurality of troughs corresponds to one hierarchical level of a hierarchy of categories to be identified by the trained hierarchical classifier”). Demir in combination with Gutta (U.S. 20030059106) falls short of the teachings for the sinc function in which each of the troughs or minimums correspond to one hierarchical level of a hierarchy of categories.
Claim 7 and 13 are allowed similarly to claim 1. Claims 2-5, 8-11, and 14-17 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claim 1-5, 7-11, and 13-17 are allowed.
Prior art cited but not relied upon: 
Miravet - A two-step neural-network based algorithm for fast imagesuper-resolution
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.A.S./Examiner, Art Unit 2123   

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123